Order entered May 31, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01431-CV

                          SCOTT ALAN COPELAND, Appellant

                                              V.

                               DIANE COPELAND, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-54524-2018

                                          ORDER
       Before the Court is appellee’s May 30, 2019 motion to extend time to file brief. Appellee

seeks a ninety-day extension so that she may retain counsel. We GRANT the motion to the

extent we ORDER the brief be filed no later than July 15, 2019.

       We note the motion does not include a certificate of conference as required by Texas

Rule of Appellate Procedure 10.1(a)(5). Any future motions shall comply with the rule.



                                                     /s/   KEN MOLBERG
                                                           JUSTICE